United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3830
                                    ___________

Harry James Sutton,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
U.S. Probation Office; Timothy M.      *
Scharr, U.S. Probation Officer;        *      [UNPUBLISHED]
Kathleen M. Hawk, Director of Bureau, *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: July 26, 2001
                              Filed: August 1, 2001
                                  ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Harry James Sutton appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of his action under the Privacy Act, in which he alleged that his presentence
report contained “inaccurate” information. This appeal is frivolous, and therefore we
dismiss it. See 8th Cir. R. 47A(a).



      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-